I am unable to concur in the conclusion that the verdict of the jury, unanimous as it must be, did not mete out justice to the defendants Feolo, Mastrone and Brabson. Funicello freely admitted on the witness stand his past career and the motive which induced his testimony. The jury were carefully instructed by Judge NOTT, the trial justice, that the confessions of Summerfeld could not be considered against the other defendants. One of the crucial issues for the jury was the truth of the testimony of Funicello. They were not required to disbelieve his testimony. They found it credible, and it is conceded in the majority opinion that his story was true and that the defendants are guilty as charged. Nevertheless, the convictions of all except the one who confessed are about to be set aside. The error claimed is that the *Page 283 
learned trial judge abused his discretion in not ordering a separate trial for those who did not confess. In People v.Fisher (249 N.Y. 419) a majority of this court reiterated that the statute concerning severance of trials (Code Crim. Proc. § 391) primarily vested discretion in the trial justice to determine whether defendants jointly indicted should be tried together or separately, and that the Court of Appeals would not substitute its discretion for that of the trial judge, nor interfere unless an abuse of discretion had been committed. In order for us to say that there has been an abuse of discretion, we must not only overturn the assumption that the jury obeyed the instructions of the trial justice, but also that a new jury would disbelieve the testimony of Funicello, which it is now conceded is true. Whatever lingering doubt may still exist as to technical errors would seem to be covered by the direction of the statute (Code Crim. Proc. § 542) that "After hearing the appeal, the court must give judgment, without regard to technical errors or defects or to exceptions which do not affect the substantial rights of the parties."
Error is also claimed in connection with a request by counsel for Brabson after the court had completed without error the main charge dealing at length with all aspects of the case. As already noted, the court had fully and correctly charged that the confession of Summerfeld should not be considered against any one other than himself. As to the alleged error, it is sufficient to say that no counsel in the case, including counsel for Brabson, who made the request, deemed the remarks of the trial court, now emphasized as error, of sufficient importance to warrant objection or exception.
Secondly, while the failure of any of the defendants to take the stand may not be used against them, there is nothing in this record to contradict the testimony of Funicello that he would have nothing to do with the perpetration of this particular holdup, since neither Mastrone nor Brabson called any witnesses or produced any evidence on his own behalf. Within the authorities, Funicello would *Page 284 
not be an accomplice as a matter of law. In People v. Swersky
(216 N.Y. 471) we said: "To permit a jury to say that he did not join in it, when the only evidence is that he did not, would be to permit them to build their verdict upon speculation and suspicion" (p. 478). Hence, any so-called error becomes immaterial and must be disregarded even if an objection and exception had been taken, particularly in view of the conceded guilt of all of the defendants.
On the one hand there is need for the certain and sure punishment of the guilty as a deterrent to crime inimical to the interests of society and bringing undeserved misfortune to the victim. On the other hand is the fundamental requirement that even the most vicious criminals shall have a fair trial. As between these two stand the courts under a command of law which directs technical errors to be disregarded when they do not interfere with substantial justice.
A reading of this record shows a shocking condition wherein the jury were amply justified in finding a case of felonious crime planned as a business for profit, which resulted in murder.
I vote to affirm the convictions of all four defendants.
LEHMAN, Ch. J., RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur with LOUGHRAN, J.; FINCH, J., dissents in opinion as to Feolo, Mastrone and Brabson, but concurs as to Summerfeld.
Judgment accordingly. *Page 285